Citation Nr: 0631530	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability, to include lumbar stenosis and sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of March 2004 rendered by the 
St. Petersburg, Florida, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  The veteran presented 
testimony before the Board in June 2006; a transcript of 
that hearing was produced and has been included in the 
claims folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to 
the appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issue addressed in this decision.

2.  The service medical records are negative for findings 
indicative of an injury to the lower back.

3.  The veteran has been diagnosed as suffering from a 
disability of the lower back.  

4.  Medically evidence has not been presented which 
establishes, beyond mere possibilities, that the veteran's 
current back disability is related to his military service 
or any incidents therein.  


CONCLUSION OF LAW

A disability of the lower back, to include lumbar stenosis 
and sciatica, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 5107(West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 3 
.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify y means of an October 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

VA informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  
The VA informed the appellant that it would request records 
and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board would add that the veteran's accredited representative 
has also been informed of the information needed to support 
the veteran's contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone a VA medical 
examination in order to determine the presence of the 
claimed disorder and to also discover the etiology of any 
current lower back disability.  Those results have been 
included in claims folder for review.  numerous VA medical 
examinations with respect to thoracic aorta repair.  More 
recently, the Board remanded the case specifically for the 
purpose of obtaining examinations of the veteran in order to 
determine the severity and/or existence of the claimed 
residuals, with the last medical examination occurring in 
May 2005.  All of these have been accomplished in order to 
determine whether service connection should be granted.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence 
and testimony before an RO hearing officer and the Board.  
The record reflects that the veteran did in fact provide 
testimony before the undersigned Administrative Law Judge in 
June 2006.  During that hearing, the veteran was very 
specific as to when he believed he injured his back and the 
treatment he received for the "condition" since he left the 
service many years ago.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  Additionally, the veteran was given notice that the 
VA would help him obtain evidence but that it was up to the 
veteran to inform the VA of that evidence.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone a 
medical examination so that the VA would have a complete 
picture of the disability at issue.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or an increased evaluation is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection but he was not 
provided with the information concerning the assignment of a 
disability evaluation and an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is denying the veteran's request for 
service connection, any question as to the appropriate 
effective date or the disability evaluation to be assigned 
is rendered moot.  Hence, the veteran is not prejudiced by 
the lack of this element of notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the veteran under the VCAA.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing service connection.  He has, by 
information letters, rating decisions, and an SOC been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist 
him with his claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the veteran's claim.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran claims that during his enlistment in late 1945 
and early 1946, he injured his lower back while located in 
Korea.  He contends that he was in a jeep that overturned 
and he was thrown from the jeep, landing on his back.  He 
has stated, via his testimony before the Board, that he 
received minimal treatment for the back injury and that he 
subsequently rotated back to CONUS his service medical 
records were not annotated with the injury.  

The record reflects that in 1951, the veteran submitted a 
claim for benefits to the VA.  He specifically asked that 
service connection be granted for a dermatological disorder.  
Although the veteran has now testified and written that he 
was suffering from back problems in 1951 due to the jeep 
injury, the veteran was silent about his back when he 
submitted his claim in 1951.  Moreover, although the veteran 
in his testimony before the Board claimed that he received 
treatment for his back from his doctor in the late 1940s and 
1950s, when the veteran's doctor submitted a statement in 
support of the dermatological claim, the doctor was silent 
as to any back disorder.  That is, the doctor did not 
insinuate or suggest that the veteran was also suffering 
from a back disability that might have been related to or 
caused by the veteran's military service.  The Board also 
notes that when the doctor submitted a statement in 1957, he 
was again silent with respect to any treatment he was 
providing to the veteran for a lower back condition, 
disability, or disorder.  

The veteran remained silent with respect to his lower back 
until February 2002, when he submitted a claim for a VA 
pension.  On his claim for benefits, the veteran stated that 
he had a back disorder that began while he was in the 
service during World War II era.  To support his claim, the 
veteran proffered a statement by his wife.  In her 
statement, the wife stated that she had received a letter 
from the veteran indicating that the veteran had been in an 
accident.  The wife further stated that when the veteran 
returned to CONUS he received treatment from a doctor (the 
veteran's uncle) along with other medical practitioners.  

The veteran also proffered a statement from a private 
physician, dated June 2004.  In that statement, the private 
physician stated the following:

	. . . He has severe degenerative 
disease of the lumbar spine to include 
spinal stenosis.  This process has been 
going on for quite some time.  The exact 
date of onset is impossible to 
determine.  [The veteran] tells me he 
was thrown out of a jeep while serving 
in Korea at the end of WWII.  It is 
possible that this event started a 
degenerative cascade leading to his 
problems today, but there is no way of 
knowing this for certain.  

In accordance with the tenets of the VCAA, the RO obtained 
the veteran's available medical treatment records.  These 
records stem from the late 1980s to the present.  Medical 
records from any medical providers immediately following 
service until the 80s were not available in that the health 
care providers were no longer alive and/or the records were 
unavailable.  The more recent medical records do confirm 
treatment for lower back complaints.  However, they do not 
contain opinions suggesting that the veteran's current back 
disorder was related to or caused by his military service.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
veteran's present condition.  Savage v Gober, 10 Vet. App. 
488, 495-98 (1997).

To grant service connection, it is required that the 
evidence shows the existence of a current disability, an in-
service disease or injury, and a link between the disability 
and the in-service disease or injury.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that ". . . a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of 
a service-connected disease or injury, it too shall be 
service- connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran's written assertions, along with his testimony 
before the Board and the statement provided by his wife, are 
considered lay evidence, and the evidence is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2006).  
Nevertheless, neither he nor his wife have not shown, nor 
claimed, that they are qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, their opinions, while 
offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2006); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The argument could be made that a private doctor has made a 
statement that should be taken as proof of a long-time, 
service-induced disability.  It is true that the doctor is 
an expert.  However, that training does not, in and of 
itself, establish a nexus or causation. This is especially 
the case since there are no records or medical evidence that 
would corroborate the private doctor's suppositions.  

Additionally, the Board finds that the assertions made by 
the doctor in June 2004 inconclusive and speculative.  In 
other words, it is not definitive in proving the claim.  The 
assertion is deemed to be of limited weight as the statement 
fails to assert a medical basis upon which the supposition 
was predicated.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992). See also Perman v. Brown, 5 Vet. App. 
237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without 
a factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 
177, 180 (1993).  Consequently, his suppositions are no 
better than the facts alleged by the claimant, and may be 
accorded little weight with regard to the etiology of the 
veteran's current disability.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 
(1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's ". . . authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when 
the Board gives an adequate statement of reason or bases.  
It is the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the private medical opinion of June 2004 
provided a possible conclusion with respect to the veteran's 
current back disability.  However, the doctor did not treat 
the veteran while he was in the service.  Moreover, there is 
a period of nearly 30 years for which no medical records 
have been submitted.  The doctor has based his supposition 
on the facts as restated by the veteran and it is not based 
on conclusive medical facts, treatises, or medical records.  
Hence, the Board finds that the doctor's statement to be 
less probative because it is less-informed.

While the record indicates that the veteran has been treated 
in the late 1980s to the present for a lower back 
disability, there is no evidence that the back disability 
was either caused by or the result of the veteran's military 
service.  The claims folder is also negative for 
corroborative evidence that the veteran actually injured his 
back in service.  That is, while the veteran's wife has said 
that she received notification that the veteran was in an 
accident, she was specifically silent as to what, if any, 
kind of injury the accident produced.  Service medical 
records do not corroborate any type of treatment for a lower 
back injury.  Medical statements by the veteran's personal 
physician for the first eleven years after the veteran's 
discharge from service do not confirm the presence or 
treatment of a lower back disability.  Moreover, the more 
recent clinical medical evidence does not support the 
assertions of the appellant.  Thus, despite the appellant's 
contentions, medical evidence showing that the veteran's 
back disability was caused by or related to his service has 
not been presented.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or result in the 
development of a lower back disability, to include lumbar 
stenosis and sciatica.  Hence, service connection is denied.


ORDER

Entitlement to service connection for a lower back 
disability, to include lumbar stenosis and sciatica, is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


